Citation Nr: 1629825	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a mood disorder.  


REPRESENTATION

The Veteran is represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1959 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for an acquired psychiatric disorder.  

In May 2015, the Board denied service connection for an acquired psychiatric disorder, to include both PTSD and a mood disorder.  In a December 2015 order, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand, where the parties agreed that the Board relied on an inadequate medical examination when denying the claim for service connection for a psychiatric disorder, and remanded the claim to obtain a new VA examination or opinion.  As discussed below, the Board is granting service connection for PTSD and a mood disorder, which is a full grant of benefits sought; therefore the lack of compliance with the Court remand order to obtain a new VA examination or opinion will not prejudice the Veteran.  
 
The Board notes that the evidence of record indicates that the Veteran may be unable to obtain or maintain substantial gainful employment due to the service-connected disabilities; however, a claim for a total disability rating based on individual unemployability (TDIU) has not been filed.  If the Veteran seeks entitlement to TDIU, the Veteran should file a claim with the Agency of Original Jurisdiction.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD and a mood disorder. 

2.  The Veteran served in Vietnam from November 1966 to May 1967 as a light weapons infantryman and was exposed to hostile enemy action.  

3.  The PTSD and mood disorder is causally related to active service. 


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD and a mood disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for an acquired psychiatric disorder, to including all psychiatric disorders diagnosed (PTSD and a mood disorder).  Therefore, this decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.





Service Connection for an Acquired Psychiatric Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Psychiatric disorders that are not psychosis are not a chronic disease listed under 38 C.F.R. § 3.309(a), and the medical and lay evidence of record does not indicate that the Veteran suffers from psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  

The Veteran generally contends that he has an acquired psychiatric disorder, including a diagnosis of PTSD, which is related to his exposure to combat and fear of hostile military activity.  The Veteran reported that he has suffered from psychiatric symptoms since discharge from military service, including symptoms of hypervigilance, irritability, exaggerated startle response, anxiety, depression, insomnia, nightmares, flashbacks, emotional numbing, social isolation, avoidance of crowds, loud noises, and "closed places," and violent outbursts.  See October 2011 VA treatment records.  

Initially, the Board finds that the Veteran has a verified stressor of combat activity and fear of hostile military activity.  Review of the DD Form 214 show that the Veteran participated in combat in Vietnam, which is sufficient to establish an in-service stressor.  38 C.F.R. § 3.304(f).   

After review of all the evidence, both medical and lay, the Board finds that the evidence is at least in equipoise regarding whether the Veteran has a diagnosis of PTSD and a mood disorder.  VA treatment records show that in October 2011, the Veteran received a VA psychiatric consult.  At that time, the Veteran reported experiencing the psychiatric symptoms described above since discharge from service, and the treating VA psychologist diagnosed chronic PTSD.  Review of VA treatment records after the initial visit show continuous treatment for PTSD. 

In July 2012, the Veteran was afforded a VA examination to help assess the nature and etiology of any acquired psychiatric disorder.  At that time, the VA examiner stated that the Veteran does not persistently re-experiencing traumatic events, does not persistently avoid stimuli associated with the trauma, and does not experience persistent symptoms of increased arousal, and VA examiner opined that the Veteran does not meet the DSM-IV criteria for PTSD.  Nonetheless, the VA examiner did discuss multiple symptoms demonstrating persistent re-experiencing of the traumatic events, persistent avoidance of stimuli associated with the traumatic event, and persistent increased arousal.  The VA examiner instead diagnosed the Veteran with a mood disorder, not otherwise specified.  The VA examiner stated he could not come to an opinion regarding the etiology of the mood disorder without resorting to speculation.  

 In April 2016, the Veteran submitted a private medical opinion from a licensed psychologist, who interviewed the Veteran and his wife and reviewed the complete claims file.  The private psychologist stated the Clinical Administered PTSD Scale 5 and Life Events Checklist 5 were administered to the Veteran, and opined that the Veteran has the requisite trauma exposure, intrusion symptoms, avoidance symptoms, negative alternation in cognition and mood associated with the trauma, marked alterations in arousal and reactivity associated with the trauma, with an onset of symptoms that was immediate upon return from Vietnam lasting to the present day.  The private psychologist diagnosed chronic PTSD and discussed the PTSD symptomatology that was present and described during the July 2012 VA examination that met the DSM-IV criteria at that time.  The psychologist additionally opined that it more likely than not that the psychiatric disability is due to the verified stressors.  

After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of PTSD.  The Board notes that the initial October 2011 diagnosis by the VA treating psychologist was not made with the use of the Clinical Administered PTSD Scale (CAPS); however, the April 2016 private psychologist diagnosing PTSD did administer the CAPS interview methodology.  Furthermore, the Board finds the April 2016 private psychologist's opinion to be of more probative value than the July 2012 VA examination, as the April 2016 psychologist addressed the symptomology that was present and described during the July 2012 VA examination and discussed how that symptomatology met the DSM-IV criteria for PTSD at that time. 

Lastly, the Board finds that the PTSD and mood disorder are causally related to active service and the verified stressors that occurred during active service.  As stated above, the April 2016 private psychologist opined that based on the review of the claims file and interview of the Veteran that the symptoms began upon return from Vietnam, the psychiatric disability is more likely than not related to active service and the verified combat stressors.  The Board affords this opinion high probative value as it is based on the evidence of record, and provides a full rationale for the opinion reached.  Furthermore, the Board notes that the July 2012 VA examiner did not reach an opinion regarding the etiology of the psychiatric disorder, and therefore, there is no contrary opinion of record.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the PTSD and mood disorder is causally related to service.  As direct service connection for PTSD and mood disorder is being granted, all other theories of service connection have been rendered moot.  38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for PTSD and a mood disorder are granted.  



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


